On petition for rehearing the following opinion was delivered by
Helm, J.
We have carefully examined the exhaustive argument of counsel upon this application; but neither the reasons assigned, nor the authorities cited, warrant us in changing our views.
An effort was made to impeach the correctness of the record of a court of general jurisdiction in a collateral proceeding. This court has held that unless the defect complained of appears on the face of the record itself, the judgment of such a court is exempt from attack, save in a direct proceeding. The adoption of any other rule would render all judgments insecure, and result in the most disastrous consequences.
The district court had no jurisdiction to try the issue nTade by the replication; therefore no error was committed in sustaining defendant’s demurrer thereto.

Rehearing denied.